IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Kimberly Clark Corporation,          :
                 Petitioner          :
                                     :
            v.                       :     No. 656 C.D. 2016
                                     :
Workers' Compensation Appeal         :
Board (Bromley),                     :
                 Respondent          :


                                    ORDER


            NOW, July 7, 2017, upon consideration of petitioner’s application

for reargument and respondent’s answer in response thereto, the application is

denied.




                                           MARY HANNAH LEAVITT,
                                           President Judge